MARSHALL C. J.
Where the laws of a fraternal and beneficial association contain definite promises of payment of benefits at death of members, or upon suffering injuries of well-defined character, and make further provision in such laws for disability benevolence in cases of total disability from causes other than those specified in cases containing a definite promise of. payment, and expressly provide that no member shall have any_ claim enforceable in law or in equity against such association arising out of such disability benevolence and further establishes boards within the association to hear and finally determine such benevolence, a denial of disability benevolence does not involve a determination of legal rights and the claimant will have no recourse to the courts.
Judgment reversed,